Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s), 50-69, drawn to a method of increasing total protein content in a plant, or part thereof, comprising modifying an nuclear factor Y subunit C4 (NF-YC4) promoter operably linked to an NF-YC4 gene in the plant, wherein the modified NF-YC4 promoter increases the transcription of the NF-YC4 gene in the plant or part thereof compared to a corresponding wild-type (WT) plant or corresponding WT part thereof, which has not had the NF-YC4 promoter modified, classified as C12N 15/82, for example.
II.	Claim(s), 70 (part), drawn to a genetically modified plant, or part thereof, with increased protein content comprising increased NF-YC4 expression due to a transgenic nucleic acid comprising a nucleotide sequence encoding a NF-YC4 protein from a plant, wherein the nucleotide sequence encoding the NF-YC4 protein is under the control of a promoter operably linked to an NF-YC4 gene, classified as C12N 15/8216, for example.
III.	Claim(s), 70 (part), drawn to a genetically modified plant, or part thereof, with increased protein content comprising increased NF-YC4 expression due to a transgenic nucleic acid comprising a nucleotide  classified as C12N 15/8241, for example.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group I can be made by a process that do not involve method steps of Group II.  For example, the genetically modified plant of Group III can be made by a process that requires transforming cell culture with a nucleic acid sequence encoding NF-YC4 protein from a modified NF-YC4 promoter, regenerating transformed cell culture into a full grown transgenic plant, and thus do not require method steps of Group I.
Inventions of Group I and III are patentably distinct from the invention of Group II.  Inventions of Groups II does not require modifying NF-YC4 promoter to increase expression of NF-YC4 protein as required by the inventions of Groups I and III.
Applicants are reminded that different nucleotide sequences and amino acid  independent and distinct inventions within the meaning of 35 U.S.C. 121.  Absent evidence to the contrary, each such nucleotide sequence and each amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.  
Applicants are required to elect one from the following species:
(i) One modifying agent from the following:
(a) zinc-finger nuclease (ZFN) protein, a transcription activator-like effector nuclease (TALEN) protein; 
(b) an RNA-guided, engineered nuclease (RGENs) complex; 
(c) a clustered regularly interspaced short palindromic repeat (CRISPR)-Cas complex; 
(d) a chemical mutagen; 
(e) nucleic acid construct comprising a ZFN protein coding region;
(f) a TALEN protein coding region; 
(g) an RGEN protein coding region and RNA guide sequence; and 
(h) Cas protein coding region and a guide sequence.
(ii) transcriptional repressor binding site comprising one of the following motif:
(a) ERF motif
(b) RAV1 motif
(c) ERF & RAV1 motifs

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information

/VINOD KUMAR/            Primary Examiner, Art Unit 1663